To quash an information charging defendant therein with a violation of the liquor laws, on the ground that it did not specify the kinds of liquors that defendant was charged with selling, the particular place where sold, the particular time when sold or the persons to whom sold or offered, or to compel respondent to vacate his order denying defendant’s motion that the prosecuting attorney be required to furnish a bill of particulars.
Order to show cause denied, on the ground that defendant’s remedy is by appeal from final judgment, January 30, 1894.